EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

LLC MEMBERSHIP INTEREST

PURCHASE AGREEMENT

 

by and among

 

PIPER JAFFRAY COMPANIES,

 

VIE FINANCIAL GROUP, INC.

 

and

 

VIE SECURITIES, LLC

 

September 21, 2004

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I The Acquisition

   2

1.1       Purchase and Sale of Equity Interest

   2

1.2       Purchase Price

   2

1.3       Closing Transactions

   2

1.4       Purchase Price Allocation

   3

1.5       Taking of Necessary Action; Further Action

   3

Article II Representations and Warranties of Seller

   3

2.1       Incorporation and Corporate Power

   3

2.2       Title to Equity Interest

   3

2.3       Execution, Delivery; Valid and Binding Agreement

   4

2.4       No Violations

   4

Article III Representations and Warranties Regarding the Company

   5

3.1       Formation; Power and Authority

   5

3.2       Capitalization

   5

3.3       [Reserved]

   6

3.4       Execution, Delivery; Valid and Binding Agreement

   6

3.5       No Violations, Regulatory Filings and Consents

   6

3.6       Financial Statements

   7

3.7       Absence of Undisclosed Liabilities

   8

3.8       Absence of Certain Developments

   8

3.9       Title to Properties

   10

3.10     Accounts Receivable

   10

3.11     Tax Matters

   10

3.12     Contracts and Commitments

   11

3.13     Intellectual Property

   13

3.14     Litigation

   13

3.15     Employees

   14

3.16     Employee Benefit Plans

   14

3.17     Insurance

   16

3.18     Clients

   17

3.19     Compliance with Laws

   17

3.20     Environmental Matters

   18

3.21     Bank Accounts

   18

3.22     Indemnification Obligations

   18

3.23     Brokerage

   18

3.24     Information Statement

   19

3.25     Registrations

   19

3.26     Disclosure

   20

 

     -i-    EXECUTION COPY



--------------------------------------------------------------------------------

Article IV Representations and Warranties of Buyer

   20

4.1       Incorporation and Corporate Power

   20

4.2       Execution, Delivery; Valid and Binding Agreement

   20

4.3       No Violations

   20

4.4       NYSE Requirements

   21

4.5       Consents

   21

4.6       Financing

   21

4.7       Investment Intent

   21

4.8       Information Statement

   21

4.9       Due Diligence by the Buyer

   21

Article V Conduct Prior to the Closing

   22

5.1       Conduct of the Business

   22

5.2       Access to Books and Records

   23

5.3       Maintenance of Minimum Financial Targets for the Company

   24

5.4       Transfer of Assets and Liabilities

   24

Article VI Additional Agreements

   24

6.1       Regulatory Filings

   24

6.2       Conditions

   25

6.3       No Negotiations

   25

6.4       Employee Benefit Plans

   27

6.5       Confidentiality

   27

6.6       Notification of Certain Matters

   27

6.7       Nondisparagement

   27

6.8       Litigation Support

   28

6.9       Assignment of Confidentiality Agreements

   28

6.10     Intercompany Contracts

   28

6.11     Transaction Expenses

   28

6.12     Transfer Taxes

   28

6.13     COBRA Liability

   28

6.14     Insurance Coverages

   29

6.15     Additional Funding

   29

Article VII Conditions to Closing

   29

7.1       Conditions to Obligations of Each Party to Effect the Acquisition

   29

7.2       Additional Conditions to Buyer’s Obligations

   30

7.3       Additional Conditions to Seller’s Obligations

   32

Article VIII Termination

   33

8.1       Termination

   33

8.2       Effect of Termination

   33

Article IX Survival; Indemnification

   33

9.1       Survival of Representations and Warranties

   33

 

     -ii-    EXECUTION COPY



--------------------------------------------------------------------------------

Article X Miscellaneous

   33

10.1       Press Releases and Announcements

   33

10.2       Expenses

   34

10.3       Amendment and Waiver

   34

10.4       Notices

   34

10.5       Interpretation

   35

10.6       No Third Party Beneficiaries

   35

10.7       Severability

   35

10.8       Complete Agreement

   35

10.9       Assignment

   35

10.10     Counterparts

   35

10.11     Governing Law

   35

10.12     Submission to Jurisdiction

   36

10.13     Waiver of Jury Trial

   36

10.14     Further Assurances

   36

 

     -iii-    EXECUTION COPY



--------------------------------------------------------------------------------

Schedules

 

Disclosure Schedule

 

     -iv-    EXECUTION COPY



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

10-K

   3

Acquisition

   1

Acquisition Proposal

   26

Agreement

   1

Annual Financial Statements

   7

Audited Balance Sheet

   7

Balance Sheet Date

   8

Buyer

   1

Buyer Indemnified Parties

   29

Buyer Representatives

   23

Charter Documents

   5

Client

   12

Closing

   2

Closing Date

   2

COBRA

   28

Code

   3

Company

   1

Company Disclosure Documents

   19

Company Intellectual Property

   13

Company Reports

   7

Company SEC Reports

   7

Contracts

   12

Controlling Stockholders

   1

Covered Employees

   29

Delaware Law

   1

DFJ

   1

Disclosure Schedule

   3

Environmental Laws

   18

Equity Acquisition

   1

Equity Interest

   1

ERISA

   15

ERISA Affiliates

   15

Exchange Act

   10

Executive Committee

   1

Governing Documents

   5

Governmental Entity

   4

Information Statement

   19

Innovations

   1

Interim Funding

   29

Joint Written Action

   1

Key Employees

   14

knowledge

   35

Latest Financial Statements

   7

Law

   4

 

     -i-    EXECUTION COPY



--------------------------------------------------------------------------------

Lease

   10

Liens

   2

LLC Agreement

   5

Losses

   29

Manager Interest

   1

Material Adverse Effect

   5

NASD

   4

NYSE

   21

Parent SEC Reports

   3

Permitted Liens

   8

Person

   35

Pro Forma Balance Sheet

   8

Purchase Price

   2

Purchase Price Allocation

   3

Real Property

   10

Registered Personnel

   19

Representatives

   25

Returns

   10

SEC

   4

Self-Regulatory Organizations

   21

Seller

   1

Seller COBRA Beneficiaries

   29

Seller Indemnified Parties

   29

SOFTBANK

   1

Superior Proposal

   27

Tax

   11

Taxes

   11

Third Party Expenses

   34

 

     -ii-    EXECUTION COPY



--------------------------------------------------------------------------------

LLC MEMBERSHIP INTEREST

PURCHASE AGREEMENT

 

This LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated
September 21, 2004, is made and entered into by and among the Piper Jaffray
Companies, a Delaware corporation (“Buyer”), Vie Securities, LLC, a Delaware
limited liability company (the “Company”) and Vie Financial Group, Inc., a
Delaware corporation and the owner of 100% of the outstanding economic interest
of the Company (“Seller”).

 

WHEREAS, Seller owns 100% of the economic interest of the Company and all of the
outstanding membership interest of the Company except for the Manager Interest
(as defined below) (the “Equity Interest”), such Equity Interest constituting
all of the issued and outstanding membership interests which carry the right to
participate in the allocation of the profits and losses of the Company;

 

WHEREAS, Dean Stamos, the current manager member of the Company, owns a
non-economic equity interest in the Company (the “Manager Interest”) and he has
agreed to transfer his Manager Interest to Buyer for the sum of $1.00 at the
Closing (as defined in Section 1.3 of the Agreement);

 

WHEREAS, SOFTBANK Capital Partners LLC, a Delaware limited liability company
(“SOFTBANK”), the Investment Committee of the Draper Fisher Jurvetson ePlanet
Entities (“DFJ”), (a committee empowered to make investment decisions on behalf
of Draper Fisher Jurvetson ePlanet Ventures LP, Draper Fisher Jurvetson ePlanet
Partners Fund, LLC and Draper Fisher Jurvetson ePlanet Ventures GmbH & Co. KG)
and OptiMark Innovations, Inc., a Delaware corporation (“Innovations” and,
together with SOFTBANK and DFJ, the “Controlling Stockholders”) control the
voting power of approximately 86% of the voting capital stock of Seller;

 

WHEREAS, the respective Boards of Directors of Buyer and Seller and the
Executive Committee of the Company (the “Executive Committee”) have determined
that it is advisable and in the best interests of their respective entities and
their stockholders and members, as applicable, that Buyer acquire all of the
outstanding Equity Interest of the Company in exchange for cash (the “Equity
Acquisition” or “Acquisition”) in accordance with the General Corporation Law of
the State of Delaware (the “Delaware Law”) and the terms of this Agreement;

 

WHEREAS, the Controlling Stockholders have entered, effective with the execution
of this Agreement, an irrevocable written action and irrevocable proxies related
thereto consenting to the sale of the Equity Interest to Buyer and to the
adoption of this agreement by the Controlling Stockholders of Seller
(collectively, the “Joint Written Action”);

 

WHEREAS, Buyer has agreed to provide interim financing, upon the execution of
this Agreement by all parties and the execution of the Joint Written Action,
pursuant to the terms of a Promissory Note and a Security Agreement entered into
by Buyer and Seller as of the date hereof; and

 

          EXECUTION COPY



--------------------------------------------------------------------------------

WHEREAS, Buyer, Seller and the Company desire to make certain representations,
warranties, covenants, and agreements in connection with, and establish various
conditions precedent to, the Acquisition.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, the parties hereto hereby agree as
follows:

 

Article I

The Acquisition

 

1.1 Purchase and Sale of Equity Interest. Upon the terms and subject to the
conditions contained herein, at the Closing (as defined in Section 1.3 hereof),
Seller shall sell, transfer and deliver to Buyer, and Buyer shall purchase and
accept from Seller, the Equity Interest, which Equity Interest shall comprise in
the aggregate all the outstanding membership interests of the Company, other
than the Manager Interest, that will be issued and outstanding on the Closing
Date (as defined in Section 1.3 hereof), free and clear of any and all liens,
security interests, claims, pledges, charges or other encumbrances or
restrictions of any kind (collectively, “Liens”).

 

1.2 Purchase Price. Subject to the terms and conditions of this Article I, the
total purchase price (the “Purchase Price”) to be paid by Buyer for the Equity
Interest shall be an amount equal to $15,000,000 in cash.

 

1.3 Closing Transactions.

 

(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Dorsey & Whitney LLP, Suite 1500,
50 South Sixth Street, Minneapolis, Minnesota as soon as is reasonably practical
after the date on which the last of the conditions to the Closing set forth in
Article VII, other than the requirement that certain documents be delivered at
or prior to the Closing, shall have been satisfied or waived, or at such other
place and on such other date as is mutually agreeable to the parties (“Closing
Date”).

 

(b) At the Closing:

 

(i) Buyer shall pay the Purchase Price (minus any amounts funded pursuant to
Section 6.15) to Seller by wire transfer of immediately available funds, as set
forth below, against delivery of duly executed documents of transfer of the
Equity Interest in a form satisfactory to Buyer as follows:

 

(x) Buyer shall wire a portion of the Purchase Price equal to $1,425,562.70 to
RGC International Investors, LDC on behalf of the Seller; and

 

(y) Buyer shall wire the balance of the Purchase Price to Seller in accordance
with wire instructions provided to Buyer and Seller; and

 

(ii) Immediately prior to the Closing, Seller shall be entitled to cause the
Company to distribute to Seller an amount equal to $622,417 less the sum of (x)
all amounts previously distributed to Seller by the Company pursuant to Section
5.1(b)(iv)

 

     -2-    EXECUTION COPY



--------------------------------------------------------------------------------

after the date hereof, and (y) the amount of cash necessary to be retained by
the Company to satisfy its capital requirements as set forth in Section 5.3; and

 

(iii) The Company and Seller shall deliver to Buyer the documents required to be
delivered to Buyer under Section 7.2(f) below, and Buyer shall deliver to Seller
the documents required to be delivered to Seller under Section 7.3(d)below.

 

1.4 Purchase Price Allocation. Buyer shall prepare an allocation of the Purchase
Price (and all other capitalized costs) among assets of the Company in
accordance with Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury Regulations thereunder (and any similar provision
of state or local law), which allocation shall be binding on Seller (the
“Purchase Price Allocation”). Seller and the Company shall timely and properly
prepare, execute, file and deliver all documents, forms and other information as
Buyer may reasonably request to prepare the Purchase Price Allocation. Buyer
shall deliver the Purchase Price Allocation to Seller within 60 days after the
Closing Date. Buyer and Seller shall file IRS Form 8594 (and, if necessary, any
amendments thereto) on a basis consistent with the Purchase Price Allocation,
and neither party shall take any contrary position (whether in audits, Tax
Returns or otherwise) unless required to do so by applicable law.

 

1.5 Taking of Necessary Action; Further Action . Buyer, Seller and the Company,
respectively, shall each use commercially reasonable efforts to take all such
action as may be necessary or appropriate to effectuate the Acquisition at the
time specified in Section 1.3 hereof.

 

Article II

Representations and Warranties of Seller

 

Seller hereby represents and warrants to Buyer, and acknowledges that Buyer is
relying upon the following representations and warranties in connection with the
purchase of the Equity Interest that, except as set forth in the Disclosure
Schedule delivered by the Seller and the Company to Buyer on the date hereof
(provided that any information set forth in one section of the Disclosure
Schedule in such a way as to make its relevance to a representation made
elsewhere in this Agreement or information called for by another section of the
Disclosure Schedule reasonably apparent on the face thereof shall be deemed to
apply to such other Section or subsection thereof) (the “Disclosure Schedule”)
or as similarly disclosed in the Seller’s annual report on Form 10-K for the
fiscal year ended March 31, 2004 (the “10-K”) or in the Seller’s quarterly
report on Form 10-Q for the quarter ended June 30, 2004 (together with the 10-K,
the “Parent SEC Reports”) or as otherwise specifically required to be performed
by Seller of the Company after the date hereof pursuant to the specific terms of
this Agreement or the Loan Agreement:

 

2.1 Incorporation and Corporate Power. Seller is a corporation duly
incorporated, validly existing and in good standing under Delaware Law, with the
requisite corporate power and authority to enter into this Agreement and perform
its obligations hereunder.

 

2.2 Title to Equity Interest. Seller has good, valid and marketable title to and
is the sole lawful owner of all of the Equity Interest, free and clear of any
Liens. Except as set forth in Section 2.2 of the Disclosure Schedule, there are
no agreements or restrictions which in any way

 

     -3-    EXECUTION COPY



--------------------------------------------------------------------------------

limit or restrict the transfer to Buyer of any of the Equity Interest, and there
are no member agreements, voting trusts or other agreements or understandings
with respect to the voting of any portion of the Equity Interest.

 

2.3 Execution, Delivery; Valid and Binding Agreement. Seller has all requisite
corporate power and authority to execute and deliver, and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement by Seller and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all requisite corporate action and, except for the notice
required under Section 228 of the Delaware Law, no other corporate proceedings
on Seller’s part are necessary to authorize the execution, delivery or
performance of this Agreement. This Agreement has been duly and validly executed
and delivered by Seller and constitutes the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, and the other
documents contemplated hereby, when executed and delivered by Seller, will
constitute the valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, in each case, except to the
extent that their enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

2.4 No Violations. The execution, delivery and performance of this Agreement by
Seller do not, and the consummation of the transactions contemplated hereby will
not: (a) contravene any provision of the Certificate of Incorporation or Bylaws
of Seller; (b) violate or conflict in any material respect with any federal,
state, local or foreign law, statute, ordinance, rule or regulation (a “Law”) or
any decree, writ, injunction, judgment or order of any court or administrative
or other governmental body or of any arbitration award which is either
applicable to, binding upon or enforceable against Seller; (c) conflict with,
result in any breach of any of the provisions of, or constitute a default (or
any event which would, with the passage of time or the giving of notice or both,
constitute a default) under, result in a violation of, result in the creation of
a right of termination, amendment, modification, abandonment or acceleration
under any indenture, hypothecation, mortgage, lease, license, loan agreement or
other material agreement or instrument which is either binding upon or
enforceable against Seller; (d) result in the creation of any Lien upon the
Equity Interest; or (e) require any authorization, consent, approval, exemption
or other action by or notice to any court, commission, governmental body,
regulatory authority, agency or tribunal wherever located (a “Governmental
Entity”) or any other third party, other than (i) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable federal or state securities Laws, including the
filing with the Securities and Exchange Commission (the “SEC”) of an amendment
of Forms BD and similar filings with, or consents of, various state Governmental
Entities; (ii) such approvals and consents of the National Association of
Securities Dealers, Inc. (the “NASD”), if required pursuant to NASD Rule 1017
(which Seller or the Company undertakes to obtain prior to the Closing Date);
and (iii) consents set forth in Section 2.4 of the Disclosure Schedule (which
Seller undertakes to obtain prior to the Closing Date).

 

     -4-    EXECUTION COPY



--------------------------------------------------------------------------------

Article III

Representations and Warranties Regarding the Company

 

Seller and the Company hereby represent and warrant to Buyer, and acknowledge
that Buyer is relying upon the following representations and warranties in
connection with the purchase of the Equity Interest that, except as set forth in
the Disclosure Schedule or as similarly disclosed in the Parent SEC Reports or
as otherwise specifically required to be performed by Seller of the Company
after the date hereof pursuant to the specific terms of this Agreement or the
Loan Agreement:

 

3.1 Formation; Power and Authority.

 

(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority and all authorizations, licenses, permits and
certifications necessary to carry on its business as now being conducted and
presently proposed to be conducted and to own, lease and operate its assets. The
Company is duly qualified as a foreign limited liability company to do business
in every jurisdiction in which the nature of its business or its ownership of
property requires it to be so qualified, except for those jurisdictions in which
the failure to be so qualified would not, individually or in the aggregate, have
a Material Adverse Effect (as defined below). Section 3.1 of the Disclosure
Schedule sets forth a true and complete list of all jurisdictions in which the
Company is qualified and in good standing. “Material Adverse Effect” means any
change, effect or circumstance that (i) has or could reasonably be expected to
have a material adverse effect on the business, financial condition or results
of operations of the Company, other than such changes, effects or circumstances
reasonably attributable to: (A) economic conditions generally in the United
States; (B) conditions generally affecting the industry in which the Company
participates; provided, with respect to clauses (A) and (B), the changes,
effects or circumstances do not have a materially disproportionate effect
(relative to other industry participants) on the Company; or (C) the
announcement of the Acquisition; or (ii) prevents Buyer, Seller or the Company,
as applicable, from consummating the Acquisition and the other transactions
contemplated by this Agreement; provided that, with respect to clause (ii),
neither Buyer nor Seller or the Company, as applicable, caused the change,
effect or circumstance that prevents such party from consummating the
Acquisition and the other transactions contemplated by this Agreement.

 

(b) The Company is not in violation of any of the provisions of its Limited
Liability Company Operating Agreement effective as of March 13, 2001 (the “LLC
Agreement”), Certificate of Formation or other applicable charter document (any
such document hereinafter referred to as its “Charter Documents”) or other
applicable governing document (any such documents hereinafter referred to as its
“Governing Documents”). The Company has delivered to Buyer accurate and complete
copies of its Charter Documents and Governing Documents, as currently in effect.

 

3.2 Capitalization.

 

(a) Except as set forth in the Disclosure Schedule under the caption referencing
Section 3.2, all of the issued and outstanding Equity Interest of the Company is
owned by Seller

 

     -5-    EXECUTION COPY



--------------------------------------------------------------------------------

free and clear of all Liens. The membership interests comprising the Equity
Interest are duly authorized, validly issued, fully paid and nonassessable, and
are free of preemptive rights or any other third party rights. All issued and
outstanding Equity Interest have been offered, sold and delivered by the Company
in compliance with applicable securities and corporate Laws. No portion of the
Equity Interest has been issued in violation of any preemptive rights, rights of
first refusal or similar rights. The rights and privileges of the Equity
Interest and the Manager Interest are fully set forth in the LLC Agreement.

 

(b) As of the date hereof, the Company has not made any commitment or otherwise
has any obligation to issue, transfer or sell any portion of the Equity
Interest. No Membership Interests of the Company have been transferred since the
Company changed its name to Vie Securities, LLC, other than to transfer
ownership of the Manager Interest to Dean Stamos.

 

3.3 [Reserved].

 

3.4 Execution, Delivery; Valid and Binding Agreement. The Company has all
requisite power and authority to execute and deliver, and perform its obligation
under, this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite limited liability company action and no other
proceedings on the Company’s part are necessary to authorize the execution,
delivery or performance of this Agreement. This Agreement has been duly and
validly executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, and the other documents contemplated hereby, when executed and
delivered by the Company, will constitute the valid and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms, in each case except to the extent that their enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.

 

3.5 No Violations, Regulatory Filings and Consents. The execution, delivery and
performance of this Agreement by the Company does not and the consummation of
the transactions contemplated hereby will not: (a) contravene any provision of
its Charter Documents or Governing Documents; (b) violate or conflict in any
material respect with any federal, state or local Law or any decree, writ,
injunction, judgment or order of any court or administrative or other
governmental body or of any arbitration award which is either applicable to,
binding upon or enforceable against the Company, or the business or any assets
of the Company; (c) conflict with, result in any breach of any of the provisions
of, or constitute a default (or any event which would, with the passage of time
or the giving of notice or both, constitute a default) under, result in a
violation of, result in the creation of a right of termination, amendment,
modification, abandonment or acceleration under any indenture, hypothecation,
mortgage, lease, license, loan agreement or other material agreement or
instrument which is either binding upon or enforceable against the Company; (d)
result in the creation of any Lien upon the Company or any of the assets of the
Company; or (e) require any authorization, consent, approval, exemption or other
action by or notice to any Governmental Entity or any other third party, other
than (i) such consents, waivers, approvals, orders, authorizations,

 

     -6-    EXECUTION COPY



--------------------------------------------------------------------------------

registrations, declarations and filings as may be required under applicable
federal or state securities Laws, including the filing with the SEC of an
amendment of Forms BD and similar filings with, or consents of, various state
Governmental Entities; (ii) such approvals and consents of the NASD, if required
pursuant to NASD Rule 1017 (which Seller or the Company undertakes to obtain
prior to the Closing Date); and (iii) consents set forth in Section 3.5 of the
Disclosure Schedule.

 

3.6 Financial Statements.

 

(a) Since January 1, 2001: (i) the Company has filed all forms, reports,
statements and other documents required to be “filed with the SEC” (as defined
below) including, without limitation, all FOCUS reports and all amendments and
supplements to all such reports (collectively, the “Company SEC Reports”), (ii)
the Company has filed all forms, reports, statements and other documents
required to be filed with any Governmental Entities including, without
limitation, state authorities regulating the business of broker-dealers and
securities firms and the purchase and sale of securities, (iii) all trade
reports, filings, amendments to forms and other documents required by the NASD
(all such forms, reports, statements and other documents in clauses (i), (ii)
and (iii) of this Section 3.6(a) being collectively referred to as the “Company
Reports”). The Company Reports did not at the time they were filed (after giving
effect to any amendments filed before the date hereof) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were or will be made, not
misleading. As used herein, “filed with the SEC” shall mean either filed
directly with the SEC or with the NASD pursuant to an understanding that the
NASD shall transmit copies of the applicable portions of the reports, statements
or other documents to the SEC pursuant to a plan submitted to and declared
effective by the SEC.

 

(b) The Company has delivered to Buyer true and complete copies of (i) the
audited consolidated balance sheets, as of December 31, 2003, of the Company
(the “Audited Balance Sheet”) and the audited statements of income and cash
flows of the Company for the year ended December 31, 2003 (collectively, the
“Annual Financial Statements”), and (ii) the unaudited consolidated balance
sheet, as of August 31, 2004, of the Company and the unaudited consolidated
statements of income and cash flows of the Company for the eight-month period
ended August 31, 2004, (such unaudited statements and unaudited balance sheets
being herein referred to as the “Latest Financial Statements”).

 

(c) The Annual Financial Statements and the Latest Financial Statements are
based upon the information contained in the books and records of the Company and
fairly present in all material respects the financial condition of the Company
as of the dates thereof and results of operations for the periods referred to
therein. The Annual Financial Statements have been prepared in accordance with
GAAP. The Latest Financial Statements have been prepared on a basis consistent
with the Annual Financial Statements and in accordance with GAAP applicable to
unaudited interim financial statements (and thus may not contain all notes and
may not contain prior period comparative data which are required to be prepared
in accordance with GAAP), and reflect all adjustments necessary to a fair
statement of the results for the interim period(s) presented (except for
normally recurring year-end adjustments).

 

     -7-    EXECUTION COPY



--------------------------------------------------------------------------------

(d) Pro Forma Balance Sheet. The pro forma balance sheet of the Company attached
to the Disclosure Schedule as Section 3.6(d) and dated as of August 20, 2004
(the “Pro Forma Balance Sheet”), accurately reflects, in all material respects,
the assets, liabilities and financial condition of the Company as of such date
on a pro forma basis to (i) reflect the transfers of assets and liabilities into
and out of the Company consistent with Seller’s obligations under this Agreement
and (ii) establish the maximum amount of cash that Seller may cause to be
withdrawn from the Company between the date hereof and the Closing Date pursuant
to the terms of this Agreement.

 

(e) Section 3.6(e) of the Disclosure Schedule lists, and Seller has delivered to
Buyer copies of the documentation creating or governing, all “off-balance sheet
arrangements” (as defined in Item 303(a) of the Regulation S-K of the SEC)
effected by the Company since April 1, 2003.

 

(f) Seller and the Company are not aware of any significant deficiencies or
material weaknesses existing in the design or operation of the internal controls
over financial reporting of the Company that adversely affects the Company’s
ability to record, process, summarize and report to management or the Board of
Directors of Seller material financial information relating to the Company.
Since January 1, 2004, no fraud, whether or not material, that involves
management or other employees who have a significant role in the preparation of
financial reports of the Company, as a whole, has been disclosed to Seller’s
auditors, Board of Directors or executive management.

 

3.7 Absence of Undisclosed Liabilities. The Company has no liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise, whether due or to
become due, whether known or unknown, and regardless of when asserted) and the
Company is not a party to or bound by any agreement of guarantee, support,
indemnification, assumption or endorsement of, or any similar commitment with
respect to the obligations, liabilities (contingent or otherwise) or
indebtedness of any person, arising out of transactions or events heretofore
entered into, or any action or inaction, or any state of facts existing, with
respect to or based upon transactions or events heretofore occurring, except (a)
as reflected in the Audited Balance Sheet, (b) liabilities which have arisen
after the date of the Audited Balance Sheet (the “Balance Sheet Date”) in the
ordinary course of business (none of which is a material uninsured liability for
breach of contract, breach of warranty, tort, infringement, claim or lawsuit),
or (c) as otherwise set forth in the Disclosure Schedule under the caption
referencing this Section 3.7.

 

3.8 Absence of Certain Developments. Except as set forth on the Disclosure
Schedule under the caption referencing Section 3.8, since the Balance Sheet
Date, the Company has not:

 

(a) hypothecated, mortgaged, pledged or subjected to any Lien, any of its
assets, except (i) Liens for current Taxes not yet due and payable or being
contested in good faith in appropriate proceedings, (ii) Liens in respect of
pledges or deposits under workers’ compensation Laws or (iii) Liens set forth
under the caption referencing this Section 3.8(a)in the Disclosure Schedule
(collectively, the “Permitted Liens”);

 

     -8-    EXECUTION COPY



--------------------------------------------------------------------------------

(b) discharged or satisfied any Lien or paid any liability, other than current
liabilities paid in the ordinary course of business;

 

(c) sold, assigned or transferred (including, without limitation, transfers to
any employees, affiliates or equityholders) any tangible assets of its business,
or canceled any debts or claims except in the ordinary course of business;

 

(d) sold, assigned, transferred or granted (including, without limitation,
transfers to any employees, affiliates or equityholders) any licenses, patents,
trademarks, trade names, domain names, copyrights, trade secrets or other
intangible assets;

 

(e) disclosed, to any Person other than Buyer and authorized representatives of
Buyer, any proprietary confidential information, other than pursuant to a
confidentiality agreement limiting the use or further disclosure of such
information, which agreement is identified in the Disclosure Schedule under the
caption referencing this Section 3.8(e) and is in full force and effect on the
date hereof;

 

(f) waived any rights of material value, whether or not in the ordinary course
of business or consistent with past practice;

 

(g) issued, sold or transferred any of its equity securities, securities
convertible into or exchangeable for its equity securities or warrants, options
or other rights to acquire its equity securities, or any bonds or debt
securities;

 

(h) suffered any material theft, damage, destruction or loss of or to any
property or properties owned or used by it, whether or not covered by insurance,
except as would not have a Material Adverse Effect;

 

(i) entered into or materially modified any employment, severance or similar
agreements or arrangements with, or granted any bonuses, salary or benefits
increases, severance or termination pay to, any employee other than in the
ordinary course of business and consistent with past practice, or to any
officer, managing member or consultant;

 

(j) adopted or amended any bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation or other employee benefit plan,
trust, fund or group arrangement for the benefit or welfare of any employees,
officer, managing member, member of the Executive Committee or affiliate except
as required by Law;

 

(k) made any material capital expenditure or commitment therefor;

 

(l) made any loans or advances to, or guarantees for the benefit of, any
Persons;

 

(m) acquired (by merger, exchange, consolidation, acquisition of stock or assets
or otherwise) any corporation, partnership, limited liability company, joint
venture or other business organization or division or material assets thereof;

 

(n) made any change in accounting principles or practices from those utilized in
the preparation of the Annual Financial Statements; or

 

     -9-    EXECUTION COPY



--------------------------------------------------------------------------------

(o) filed any notice, or been informed by the SEC or the NASD that a notice must
be filed, with the SEC pursuant to Rule 17a-11(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

 

3.9 Title to Properties.

 

( a) The Company does not own any real property. The real property covered by
the lease (the “Lease”) described under the caption referencing this Section3.9
in the Disclosure Schedule constitutes all of the real property rented, used or
occupied by the Company (the “Real Property”).

 

(b) The Lease is in full force and effect, and the Company holds a valid and
existing leasehold interest under the Lease for the term set forth under such
caption referencing Section 3.9 in the Disclosure Schedule. The Company has made
available to Buyer a complete and accurate copy of its Lease, and the Lease has
not been modified in any respect, except to the extent that such modifications
are disclosed by the copies delivered to the Company. The Company is not in
default in any material respect, and no circumstances exist which, if
unremedied, would, either with or without notice or the passage of time or both,
result in such default under the Lease; nor, to the knowledge of the Company, is
any other party to the Lease in default in any material respect thereunder.

 

(c) The Company owns good and marketable title to each of the tangible
properties and tangible assets reflected on the Audited Balance Sheet or
acquired since the date thereof, and will own, on and after the date of transfer
thereof, good and marketable title to each of the tangible properties and
tangible assets reflected on the Pro Forma Balance Sheet, in each case, free and
clear of all Liens, except for (i) Permitted Liens, (ii) the Real Property
subject to the Lease, (iii) personal property used by the Company and subject to
lease, all of which leases are identified in the Disclosure Schedule under the
caption referencing this Section 3.9, and (iv) assets disposed of since the
Balance Sheet Date in the ordinary course of business.

 

3.10 Accounts Receivable. The accounts receivable reflected on the Latest
Financial Statements are valid receivables, have arisen from bona fide
transactions in the ordinary course of business, are not subject to valid
counterclaims or setoffs, and, to the Company’s knowledge, are collectible in
accordance with their respective terms.

 

3.11 Tax Matters.

 

(a) Except as set forth in the Disclosure Schedule under the caption referencing
Section 3.11(a), each of the Company and Seller has (i) timely filed (or has had
timely filed on its behalf) all returns, declarations, reports, estimates,
information returns and statements (“Returns”) required to be filed or sent by
it in respect of any Taxes (as defined in subsection (h) below), each of which
in all material respects was correctly completed and accurately reflected any
liability for Taxes of the Company and Seller covered by such Tax Return; (ii)
timely and properly paid (or has had paid on its behalf) all Taxes shown to be
due and payable on such Tax Returns; (iii) established on its books, in
accordance with GAAP and consistent with past practices, adequate reserves for
the payment of any Taxes not yet due and payable; and

 

     -10-    EXECUTION COPY



--------------------------------------------------------------------------------

(iv) complied in all material respects with all Laws relating to the withholding
of Taxes and the payment thereof.

 

(b) All Taxes of the Company and Seller that will be due and payable for all Tax
periods and portions thereof ending on or prior to the Closing Date will have
been paid by or on behalf of the Company and Seller or will be reflected, in a
manner consistent with past practices, on the Company’s and Seller’s books as an
accrued Tax liability, either current or deferred.

 

(c) There are no Liens for Taxes upon any the assets of the Company, except
Permitted Liens.

 

(d) No material deficiency for any Taxes has been proposed, asserted or assessed
against the Company or Seller that has not been resolved and paid in full. No
waiver, extension or comparable consent given by the Company or Seller regarding
the application of the statute of limitations with respect to any Taxes or Tax
Returns is outstanding, nor is any request for any such waiver or consent
pending. There has been no Tax audit or other administrative proceeding or court
proceeding with regard to any material Taxes or Tax Returns of the Company or
Seller for any Tax year subsequent to the year ended 2000, nor is any such Tax
audit or other proceeding pending, nor has there been any written notice to the
Company or Seller by any Governmental Entity regarding any such Tax, audit or
other proceeding, or, to the knowledge of Seller or the Company, is any such Tax
audit or other proceeding threatened.

 

(e) No claim has been made with respect to the Company or Seller by an authority
in a jurisdiction where the Company or Seller does not file a Tax Return that it
is or may be subject to taxation by that jurisdiction.

 

(f) Neither the Company nor Seller has engaged in any transaction that is
subject to disclosure under present or former Treasury Regulation Sections
1.6011-4 or 1.6011-4T, as applicable.

 

(g) The Company is, and at all times has been, taxable as an entity disregarded
as separate from its owner for federal income tax purposes, and no Person other
than Seller has ever owned an economic interest in the Company.

 

(h) For purposes of this Agreement, the term “Tax” or “Taxes” means all taxes,
charges, fees, levies or other assessments or impositions of any kind payable to
any Governmental Entity, including, without limitation, all net income, profits,
gross income, gross receipts, minimum, alternative minimum, sales, use, service,
occupation, ad valorem, net worth, value added, transfer, franchise, license,
payroll, employment, social security, Medicare, unemployment, withholding,
disability, workers’ compensation, excise, estimated, severance, stamp,
occupation, property, premium or other taxes or customs duties, fees,
assessments, or charges of any kind whatsoever, including, without limitation,
all interest and penalties thereon, and additions to tax or additional amounts
imposed by any Governmental Entity.

 

3.12 Contracts and Commitments.

 

(a) The Disclosure Schedule, under the caption referencing this Section 3.12,
lists the following contracts, whether oral or written, of an amount or value in
excess of $25,000 (other

 

     -11-    EXECUTION COPY



--------------------------------------------------------------------------------

than with respect to the contracts identified in clauses (v) and (viii) below,
which shall be disclosed without regard for amount or value) to which the
Company is a party and which are in effect as of the date hereof (the
“Contracts”):

 

(i) all employment, agency or consulting agreements, all contracts or
commitments providing for severance, termination or similar payments, including
on a change of control of the Company;

 

(ii) all contracts terminable by any other party thereto upon a change of
control of the Company or upon the failure of the Company to satisfy financial
or performance criteria specified in such contract as provided therein;

 

(iii) all contracts between or among the Company, Seller or any affiliate of
Seller, any member of the Executive Committee, officer, managing member or
employee of the Company or any member of his or her immediate family or any
entity affiliated with any such person relating in any way to the Company;

 

(iv) all contracts relating to the performance and payment of any surety bond or
letter of credit required to be maintained by the Company;

 

(v) all confidentiality or non-disclosure agreements;

 

(vi) all agreements or indentures relating to the borrowing of money or to
mortgaging, pledging or otherwise placing a Lien on any of the assets of the
Company;

 

(vii) all contracts for the provision of the Company’s services to any third
party (a “Client”);

 

(viii) all contracts containing exclusivity or noncompetition provisions or
which would otherwise prohibit the Company from freely engaging in business
anywhere in the world;

 

(ix) all license agreements, transfer or joint-use agreements or other
agreements providing for the payment or receipt of royalties or other
compensation by the Company in connection with the Company Intellectual Property
(as defined in Section 3.13 hereof);

 

(x) all agreements providing for the development or use of any products,
software or Intellectual Property by or for any third party;

 

(xi) all agreements providing for the clearing by third parties of securities
transactions effected or introduced by the Company; and

 

(xii) any and all other agreements of the Company not entered into in the
ordinary course of business or that are material to the business, financial
condition, results of operation or prospects of the Company.

 

     -12-    EXECUTION COPY



--------------------------------------------------------------------------------

(b) The Company has performed in all material respects all obligations required
to be performed by it in connection with the Contracts and is not in receipt of
any claim of default under any such Contract. Each Contract is in full force and
effect.

 

c) Prior to the date of this Agreement, the Company has made available to Buyer
a true and complete copy of each written Contract, and a written description of
each oral Contract, together with all amendments, waivers or other changes
thereto.

 

3.13 Intellectual Property. The Company owns or has the right to use, whether
through ownership, licensing or otherwise, all intellectual property material to
the businesses of the Company in substantially the same manner as such
businesses are conducted on the date hereof (“Company Intellectual Property”).
Those items specifically identified on Section 3.13 of the Disclosure Schedule
under the heading “Intellectual Property” are considered part of the Company
Intellectual Property and shall be assigned to the Company before the Closing
Date. Except as set forth in the Company Disclosure Schedule identified in
Section 3.13: (a) no such Company Intellectual Property is the subject of any
pending action, suit, claim, investigation, arbitration or other proceeding; (b)
no person has given written notice to the Company, and Seller and the Company
otherwise have no knowledge, that the use of any Company Intellectual Property
by the Company or any licensee is infringing or has infringed any domestic or
foreign patent, trademark, service mark, trade name, or copyright or design
right, or that the Company or any licensee has misappropriated or improperly
used or disclosed any trade secret, confidential information or know-how; (c)
the execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not materially breach,
violate or conflict with any instrument or agreement concerning any Company
Intellectual Property and will not cause the forfeiture or termination or give
rise to a right of forfeiture or termination of any Company Intellectual
Property; (d) the Company has the right to require the inventor or author of any
Company Intellectual Property which constitutes an application for registration,
including, but not limited to, all patent applications, trademark applications,
service mark applications and copyright applications to transfer ownership,
including all right, title and interest in and to (including any moral rights),
to the Company of the application and of the registration once it issues; (e)
the Company has no knowledge of any third party interfering with, infringing
upon, misappropriating, or using without authorization any Company Intellectual
Property, and has no knowledge that any employee or former employee of the
Company has interfered with, infringed upon, misappropriated, used without
authorization, or otherwise come into conflict with any Company Intellectual
Property; (f) the Company has taken all reasonable action to maintain and
protect each item of Company Intellectual Property; and (g) to its knowledge,
the Company has the right to use all of the Company Intellectual Property in all
jurisdictions in which the Company currently conducts business.

 

3.14 Litigation. There are no actions, arbitrations, mediations, suits,
proceedings, orders or investigations pending or, to the knowledge of the
Company, threatened against the Company, at law or in equity, or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality.

 

     -13-    EXECUTION COPY



--------------------------------------------------------------------------------

3.15 Employees.

 

(a) Section 3.15(a) of the Disclosure Schedule sets forth the names and total
number of all employees of the Company on the date of this Agreement and
correctly reflects their salaries or hourly rates, any other compensation
payable to them (including compensation payable pursuant to bonus, deferred
compensation or commission arrangements), their dates of employment and their
positions. All employees are U.S. citizens. To the knowledge of the Seller and
Company, no employee of the Company separately identified by Buyer and listed in
the Disclosure Schedule under the caption referencing this Section
3.15(a)(collectively, the “Key Employees”) has any plans to terminate his or her
employment prior to the Closing. The Seller and Company have complied in all
material respects with all Laws relating to the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other Taxes. The Seller and
Company have no material labor relations problem pending, or to the knowledge of
the Seller and Company, threatened. Except as set forth on Section 3.15(a) of
the Disclosure Schedule, there are no workers’ compensation claims pending
against the Seller or Company, nor is the Seller or Company aware of any facts
that would give rise to such a claim. No Key Employee of the Company is subject
to any secrecy or noncompetition agreement or any other agreement or restriction
of any kind that would impede in any way the ability of such employee to carry
out fully all activities of such employee in furtherance of the business of the
Company. To the knowledge of the Seller and the Company, the Company owns all
Company Intellectual Property developed by their respective current and former
employees, contractors and independent consultants during the period of their
employment or within the scope of their contracting or consulting relationship,
as the case may be, with the Company. To the knowledge of the Seller and the
Company, no employee or former employee of the Seller or Company has any claim
with respect to any Company Intellectual Property set forth in 3.15(a) of the
Disclosure Schedule.

 

(b) The consummation of the Acquisition or the other transactions contemplated
hereby will not cause the Company to incur or suffer any material liability
relating to, or obligation to pay, severance, termination or other payments to
any Person.

 

(c) Neither the Seller nor the Company has made any loans (except advances
against accrued salaries or for business travel, lodging, or pursuant to the
terms of Seller’s 401(k) Plan, or other expenses in the normal course of
business) to any employee of Seller or the Company.

 

3.16 Employee Benefit Plans.

 

(a) Section 3.16(a) of the Disclosure Schedule sets forth the name of each Plan.
The term “Plan” means every plan, fund, contract, program and arrangement
(formal or informal, whether written or not) that the Seller or the Company or
any other ERISA Affiliate sponsors, maintains or contributes to, is required to
contribute to, or has or could reasonably be expected to have any liability of
any nature with respect to, whether known or unknown, direct or indirect, fixed
or contingent, for the benefit of present or former employees, including,
without limitation, those intended to provide: (i) medical, surgical, health
care, hospitalization, dental, vision, life insurance, death, disability, legal
services, severance, sickness, accident or other welfare benefits (whether or
not defined in Section 3(1) of ERISA), (ii) pension, profit sharing, stock
bonus, retirement, supplemental retirement or deferred compensation benefits
(whether or not tax

 

     -14-    EXECUTION COPY



--------------------------------------------------------------------------------

qualified and whether or not defined in Section 3(2) of ERISA), (iii) bonus,
incentive compensation, option, stock appreciation right, phantom stock or stock
purchase benefits or (iv) salary continuation, paid time off, supplemental
unemployment, current or deferred compensation (other than current salary or
wages paid in the form of cash), termination pay,vacation or holiday benefits
(whether or not defined in Section 3(3) of ERISA). “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.

 

(b) Except as set forth in Section 3.16(b) of the Disclosure Schedule, the
Company has no ERISA Affiliates. “ERISA Affiliates” means any trade or business
(whether or not incorporated) that is part of the same controlled group under,
common control with, or part of an affiliated service group that includes, the
Company, within the meaning of Code Section 414(b), (c), (m) or (o).

 

(c) No Plan is subject to Title IV of ERISA or Code Section 412.

 

(d) Except as set forth in Section 3.16(d) of the Disclosure Schedule, the
Company is not the Plan Administrator or Plan Sponsor (as those terms are
defined in ERISA Section 3(16)) of any employee benefit pension plan (as defined
in ERISA Section 3(2)). No leased employees (as defined in Section 414(n) of the
Code) or independent contractors are eligible for, or participate in, any Plan.

 

(e) No Plan is a multiple employer plan or multiemployer plan under Code Section
413(c) or 414(f), and neither the Company nor any other ERISA Affiliate has ever
contributed to a “multiemployer plan” (as such term is defined in Sections 3(37)
or 4001(a)(3) of ERISA).

 

(f) Except as set forth in Section 3.16(f) of the Disclosure Schedule, no Plan
promises or provides health, life or other welfare benefits to retirees or
former employees of the Company and/or its ERISA Affiliates, or which provide
severance benefits to employees, except as otherwise required by Code Section
4980B or comparable state statute which provides for continuing health care
coverage.

 

(g) Within the last three (3) years, no Plan that is intended to be qualified
under Section 401(a) of the Code has received or committed to receive a transfer
of assets and/or liabilities or spin-off from another plan, except transfers
which qualify as transfers from eligible rollover distributions within the
meaning of Code Section 402(c)(4).

 

(h) With respect to all Plans, to the extent that the following documents exist,
the Seller or Company has furnished Buyer with true and complete copies of: (i)
the most recent favorable IRS determination letter for each Plan that is
intended to be qualified pursuant to Section 401(a) of the Code, (ii) the Annual
Report/Return (Form Series 5500) with financial statements, if any, and
attachments for the three most recent plan years, (iii) documents and
instruments governing each Plan and related funding and administrative
arrangements, including but not limited to, trust agreements, insurance
contracts, administrative service agreements and investment management
agreements, (iv) summary plan descriptions, and any summaries of material
modifications for each Plan, and (v) list of all individuals receiving or
entitled to elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985

 

     -15-    EXECUTION COPY



--------------------------------------------------------------------------------

(COBRA) under any Plan. With respect to each Plan that is intended to be
qualified under Section 401(a) of the Code and is a prototype plan, to the
knowledge of the Seller and the Company and the Controlling Stockholders, no
reason exists which would prohibit the Seller and the Company from relying on
the IRS opinion letter issued to the prototype plan sponsor or which would cause
the Plan to be disqualified or cause a trust forming a part thereof not to be
exempt from tax pursuant to Section 501(a) of the Code.

 

(i) Each Plan has been operated in compliance with ERISA in all material
respects, the Code, any other applicable Law (including all reporting and
disclosure requirements thereby) and the terms of such Plan. To the knowledge of
the Seller and the Company, no non-exempt prohibited transactions under Section
406 or 407 of ERISA or Section 4975 of the Code have occurred with respect to
any Plan.

 

(j) The Seller and the Company and, if applicable, any ERISA Affiliates have
made full payment of all amounts due and required to be contributed or paid as
benefits or expenses under the terms of each Plan and applicable law; all
benefits accrued under any unfunded Plan have been paid, accrued or otherwise
reserved as of the Balance Sheet Date.

 

(k) No Plan is currently under audit or examination by the IRS or the DOL. There
are no pending or, to the knowledge of the Seller or the Company and the
Controlling Stockholders, threatened audits, investigations, claims, suits,
grievances or other proceedings, and to the knowledge of the Company, there are
no facts that could reasonably give rise thereto, involving, directly or
indirectly, any Plan, or any rights or benefits thereby, other than the ordinary
and usual claims for benefits by participants, dependents or beneficiaries.

 

(l) Except as provided in Section 3.16(l) of the Disclosure Schedule, the events
contemplated in this Agreement will not trigger, or entitle any current or
former employee of the Seller or Company to, severance, termination, change in
control payments or accelerated vesting under any Plan, other than the vesting
of benefits under any tax-qualified retirement Plan pursuant to Section 6.4.

 

(m) To the knowledge of the Seller and the Company and the Stockholders, there
are no facts or circumstances that could reasonably be expected to, directly or
indirectly, subject the Company to any (i) excise tax or other liability under
Chapters 43, 46 or 47 of Subtitle D of the Code, (ii) penalty tax or other
liability under Chapter 68 of Subtitle F of the Code or (iii) civil penalty,
damages or other liabilities arising under Section 502 of ERISA, except for any
tax or liability that would not have a Material Adverse Effect.

 

(n) Company has not established or contributed to, and is not required to
contribute to any “voluntary employees’ beneficiary association” within the
meaning of Section 501(c)(9) of the Code, “welfare benefit fund” within the
meaning of Section 419 of the Code, “qualified asset account” within the meaning
of Section 419A of the Code, or “multiple employer welfare arrangement” within
the meaning of Section 3(40) of ERISA.

 

3.17 Insurance. Seller or the Company has at all times maintained insurance
relating to the Company’s business and covering directors and officers,
property, fire, casualty, liability, life, workers’ compensation, and all other
forms of insurance customarily obtained by businesses

 

     -16-    EXECUTION COPY



--------------------------------------------------------------------------------

in the same industry. Such insurance is sufficient for compliance, in all
material respects, with all requirements of applicable Law and of any contract
or agreement to which the Company is subject.

 

3.18 Clients.

 

(a) The Disclosure Schedule, under the caption referencing this Section 3.18,
lists the 20 largest Clients of Company for the fiscal year ended December 31,
2003 and for the eight-month period ended August 31, 2004 and sets forth
opposite the name of each such Client the approximate dollar value of net
revenues by the Company attributable to such Client for each such period. Since
the Balance Sheet Date, no Client listed on the Disclosure Schedule under the
caption referencing this Section 3.18 has indicated that it will stop or
substantially decrease the rate of business done with the Company, taken as a
whole, except for changes in the ordinary course of the Company’s business.

 

(b) To the knowledge of the Company, each extension of credit by the Company, if
any, to any Client (a) is in full compliance with Regulation T of the Federal
Reserve Board or any similar regulation of the NASD, and (b) is secured by an
equity amount no less than the amounts permitted pursuant to the rules and
regulations of the NASD.

 

3.19 Compliance with Laws.

 

(a) Except as set forth in the Disclosure Schedule under the caption referencing
Section 3.19, the Company is in compliance in all material respects with all
applicable federal, state and local statutes, laws, regulations, ordinances,
rules, judgments, orders or decrees applicable thereto, and the rules of the
NASD applicable thereto. The Company has all material permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, all Governmental Entities and the NASD that are required
in order to permit it to own and operate its businesses as presently conducted
and that is material to the business of the Company, taken as a whole. All such
permits, licenses, certificates of authority, orders and approvals are in full
force and effect and, to the Company’s knowledge, no suspension or cancellation
of any of them is threatened or reasonably likely; and all such filings,
applications and registrations are current.

 

(b) Since January 1, 2004, the Company has received no notification or
communication from any Governmental Entities and the NASD (i) asserting that it
is not in compliance with any of the statutes, rules, regulations or ordinances
which such Governmental Entities or the NASD enforces, or has otherwise engaged
in any unlawful business practice, (ii) threatening to revoke any license,
franchise, permit, seat on any stock or commodities exchange, or governmental
authorization, (iii) requiring it (including any of the Company’s executive
committee members or controlling persons) to enter into a cease and desist
order, agreement, or memorandum of understanding (or requiring the board of
directors thereof to adopt any resolution or policy) or (iv) restricting or
disqualifying the activities of the Company (except for restrictions generally
imposed by rule, regulation, or administrative policy on broker-dealers
generally).

 

     -17-    EXECUTION COPY



--------------------------------------------------------------------------------

(c) The Company is not aware of any pending or threatened investigation, review
or disciplinary proceedings by any Governmental Entities or the NASD against the
Company or any officer, managing member, member of the Executive Committee or
employee thereof.

 

(d) Neither the Company, nor, to the knowledge of the Company, any Key Employee
that is an “associated person” (as defined in the Investment Advisers Act of
1940, as amended) thereof, is ineligible pursuant to Section 203 of the
Investment Advisors Act to serve as an investment advisor or as an associated
person to a registered investment advisor.

 

(e) The Company is not, nor is any affiliate of the Company or any Key Employee
that is an affiliated person, subject to a “statutory disqualification” as
defined in Section 3(a)(39) of the Exchange Act.

 

3.20 Environmental Matters.

 

(a) The Company (i) has been in compliance and is presently complying with all
applicable health, safety and Environmental Laws (defined below), and (ii) has
obtained all material permits, licenses and authorizations which are required
under all applicable health, safety and Environmental Laws and is in compliance
in all material respects with such permits, licenses and authorizations.

 

(b) For purposes of this Agreement, the term “Environmental Laws” means all
applicable federal, state, local and other Laws, orders, decrees, directives,
permits, licenses and judgments relating to pollution, contamination or
protection of the environment (including, without limitation, all applicable
federal, state, local and other Laws, orders, decrees, directives, permits,
licenses and judgments relating to hazardous materials in effect as of the date
of this Agreement).

 

3.21 Bank Accounts. The Disclosure Schedule under the caption referencing this
Section 3.21 sets forth a full and complete list of all bank accounts and safe
deposit boxes of the Company, the number of each such account or box, and the
names of the persons authorized to draw on such accounts or to access such
boxes. All cash in such accounts is held in demand deposits and is not subject
to any restriction or documentation as to withdrawal.

 

3.22 Indemnification Obligations. The Company has no knowledge of any action,
proceeding or other event pending or threatened against the Managing Member or
any member of the Executive Committee of the Company which would give rise to
any indemnification obligation of the Company to its Managing Member or any
member of the Executive Committee of the Company under the Charter Documents,
Governing Documents or any agreement between the Company and its Managing
Members or any members of the Executive Committee of the Company.

 

3.23 Brokerage. No third party shall be entitled to receive any brokerage
commissions, finder’s fees, fees for financial advisory services or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or agreement made by or on behalf of the Company.

 

     -18-    EXECUTION COPY



--------------------------------------------------------------------------------

3.24 Information Statement.

 

(a) Each document required to be filed by Seller or the Company with the SEC or
required to be distributed or otherwise disseminated to the Seller’s
stockholders in connection with the transactions contemplated by this Agreement
(the “Company Disclosure Documents”), including the Schedule 14C information
statement of Seller (the “Information Statement”), to be filed with the SEC in
connection with the Acquisition, and any amendments or supplements thereto, when
filed, distributed or disseminated, as applicable, will comply as to form in all
material respects with the applicable requirements of the Exchange Act. The
representations and warranties contained in this Section 3.24(a) shall not apply
to statements or omissions included in the Company Disclosure Documents based
upon information furnished to Seller or the Company by Buyer specifically for
use therein.

 

(b) The Information Statement, as supplemented or amended, if applicable, at the
time such Information Statement or any amendment or supplement thereto is first
mailed to stockholders of the Company, and (ii) the Company Disclosure
Documents, if any, (other than the Information Statement), at the time of the
filing of such Company Disclosure Document or any supplement or amendment
thereto and at the time of any distribution or dissemination thereof, will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties contained in this Section 3.24(b) shall not apply to statements
or omissions included in the Company Disclosure Documents based upon information
furnished to Seller or the Company by Buyer specifically for use therein.

 

(c) None of the information with respect to Seller, the Company or any of
Seller’s affiliates that Seller or the Company furnishes to Buyer for use in any
filings required to be made by Buyer with the SEC in connection with the
Acquisition or the transactions contemplated by this Agreement, if any, at the
time of such filings, and at the time of Closing, will contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

3.25 Registrations.

 

(a) In compliance with applicable law, the Company is registered as a
broker-dealer, with the SEC, the securities commission or similar authority of
any state or foreign jurisdiction and the NASD, and such registrations are in
full force and effect. All such registrations as currently filed, and all
periodic reports required to be filed with respect thereto, are accurate and
complete in all material respects.

 

(b) All of the Company’s officers, managing member and employees who are
required to be licensed or registered to conduct the business of the Company as
presently conducted are duly licensed or registered in each state in which such
licensing or regulation is so required (collectively, the “Registered
Personnel”). To the knowledge of the Company, none of the Registered Personnel
is or has been subject to any disciplinary or other regulatory compliance
proceeding that would, or would be reasonably likely to, prevent, restrict,
unduly

 

     -19-    EXECUTION COPY



--------------------------------------------------------------------------------

delay or otherwise limit the transfer from the Company to Buyer, or the
re-licensing or re-registration by Buyer, of the licenses or registrations of
such Registered Personnel in any state in which such Registered Personnel are
licensed or registered.

 

3.26 Disclosure. Neither this Agreement nor the officer certificates delivered
by or on behalf of the Company pursuant to Article VII hereof nor the Disclosure
Schedule nor any of the Annual Financial Statements and Latest Financial
Statements hereof, taken as a whole, contain any untrue statement of a material
fact regarding the Company or its business or the transactions contemplated by
this Agreement or omit any material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading.

 

Article IV

Representations and Warranties of Buyer

 

Buyer hereby represents and warrants to Seller that:

 

4.1 Incorporation and Corporate Power. Buyer is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware,
with the requisite corporate power and authority to enter into this Agreement
and perform its obligations hereunder.

 

4.2 Execution, Delivery; Valid and Binding Agreement. Buyer has all requisite
corporate power and authority to execute and deliver, and perform its
obligations under, this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
by Buyer, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by all requisite corporate action, and no other
corporate proceedings on its part are necessary to authorize the execution,
delivery or performance of this Agreement. This Agreement has been duly and
validly executed and delivered by Buyer and constitutes the valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms, and
the other documents contemplated hereby, when executed and delivered by Buyer,
will constitute the valid and binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, in each case except to the
extent that their enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

4.3 No Violations. The execution, delivery and performance of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby do
not conflict with or result in any breach of any of the provisions of,
constitute a default under, result in a violation of, result in the creation of
a right of termination under the provisions of Buyer’s Certificate of
Incorporation or Bylaws or any hypothecation, indenture, mortgage, lease, loan
agreement or other agreement or instrument by which Buyer is bound or affected,
the breach, default, violation or termination of which would result in a
material adverse effect on Buyer. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions

 

     -20-    EXECUTION COPY



--------------------------------------------------------------------------------

contemplated hereby other than such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state and federal securities Laws and the rules and regulations of the NASD and
the New York Stock Exchange, Inc. (the “NYSE” and, together with the NASD, the
“Self-Regulatory Organizations”).

 

4.4 NYSE Requirements. Buyer is not required to obtain stockholder approval of
this Agreement or the transactions contemplated hereby pursuant to the rules of
the NYSE applicable to listed companies.

 

4.5 Consents. Other than in connection with or in compliance with the rules and
regulations of the Self-Regulatory Organizations, and the state commissions
regulating the business of Buyer’s wholly owned securities broker-dealer
subsidiary in the states in which such subsidiary is licensed to do business, no
authorization, consent or approval of, or filing with, any public body, court or
authority is necessary on the part of Buyer for the consummation by Buyer of the
transactions contemplated on its part by this Agreement.

 

4.6 Financing. Buyer has, and will have at the Closing Date, sufficient funds to
pay the Purchase Price.

 

4.7 Investment Intent . The Buyer is acquiring the Equity Interest for
investment for its own account and not with a view to the distribution of any
part thereof. The Buyer acknowledges that the Equity Interest has not been
registered under U.S. federal or any applicable state securities laws or the
laws of any other jurisdiction and cannot be resold without registration under
such laws or an exemption therefrom. The Buyer further acknowledges that (a) it
has such knowledge and experience in financial and business matters, that it is
capable of evaluating the merits and risks of an investment in the Equity
Interest, (b) it can bear the economic risk of an investment in the Equity
Interest for an indefinite period of time and (c) it has had the opportunity to
conduct an independent due diligence review of the Company.

 

4.8 Information Statement. None of the information with respect to Buyer or any
of Buyer’s affiliates that Buyer furnishes to Seller for use in any filings
required to be made by Seller with the SEC in connection with the Acquisition or
the transactions contemplated by this Agreement, if any, at the time of such
filings, and at the time of Closing, will contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

4.9 Due Diligence by the Buyer. The Buyer acknowledges that it has conducted to
its satisfaction an independent investigation of the financial condition,
results of operations, assets, liabilities, properties and projected operations
of the Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, the Buyer has relied solely on the results of
its own independent investigation and the representations and warranties set
forth in Article II and Article III, including the Disclosure Schedule and other
Schedules hereto (and any updates thereto). Such representations and warranties
by the Seller and the Company constitute the sole and exclusive representations
and warranties of the Seller and the Company to the Buyer in connection with the
transactions contemplated hereby, and the Buyer acknowledges and agrees that the
Seller and the Company are not making any representation or warranty

 

     -21-    EXECUTION COPY



--------------------------------------------------------------------------------

whatsoever, express or implied, beyond those expressly given in this Agreement,
including any implied warranty as to condition, merchantability, or suitability
as to any of the assets of the Company. The Buyer further acknowledges and
agrees that any cost estimates, projections or other predictions that may have
been provided to the Buyer or any of its employees, agents or representatives
are not representations or warranties of the Seller of the Company or any of
their Affiliates.

 

Article V

Conduct Prior to the Closing

 

5.1 Conduct of the Business. Seller and the Company shall observe each term set
forth in this Section 5.1 and agree that, from the date hereof until the Closing
Date, unless otherwise consented to by Buyer in writing:

 

(a) The business of the Company shall be conducted only in, and the Company
shall take no action except in, the ordinary course of the Company’s business
and in accordance in all material respects with all applicable Laws and the
Company’s past custom and practice during calendar year 2004;

 

(b) Seller and the Company shall not, directly or indirectly, do or permit to
occur any of the following with respect to the Company: (i) issue or sell any
additional membership interests of, or any options, warrants, conversion
privileges or rights of any kind to acquire any membership interests; (ii) sell,
pledge, dispose of or encumber any of its assets, except in the ordinary course
of business or in connection with the transactions contemplated by this
Agreement; (iii) amend or propose to amend its Charter Documents or Governing
Documents; (iv) split, combine or reclassify any outstanding membership
interests, or declare, set aside or pay any dividend or other distribution
payable in cash, stock, property or otherwise with respect to its membership
interests; provided that, Seller shall be entitled to cause the Company to
distribute cash to the Seller in an amount not to exceed $150,000 per month, and
$622,417 in the aggregate, to fund ongoing, ordinary operating expenses of
Seller; (v) redeem, purchase or acquire or offer to acquire any membership
interests or other securities of such entity; (vi) acquire (by merger, exchange,
consolidation, acquisition of stock or assets or otherwise) any corporation,
partnership, joint venture or other business organization or division or
material assets thereof; (vii) except pursuant to the Loan Agreement, incur any
indebtedness for borrowed money (including advances on existing credit
facilities) or issue any debt securities; (viii) permit any accounts payable
owed to trade creditors to remain outstanding more than 60 days (other than
accounts payable, the amount of which is reasonably being disputed by the
Seller); (ix) accelerate, beyond the normal collection cycle, collection of
accounts receivable; (x) amend, modify or terminate any Contract listed on
Section 3.12 of the Disclosure Schedule, or enter into any contract or agreement
that otherwise would be listed on Section 3.12 of the Disclosure Schedule if
such contract or agreement had been in effect on the date of this Agreement; or
(xi) enter into or propose to enter into, or modify or propose to modify, any
agreement, arrangement or understanding with respect to any of the matters set
forth in this Section 5.1(b);

 

(c) Except as provided in Section 7.2 of this Agreement, Seller and the Company
shall not, directly or indirectly, (i) enter into or modify any employment,
severance or similar agreements or arrangements with, or grant any bonuses,
salary increases, severance or

 

     -22-    EXECUTION COPY



--------------------------------------------------------------------------------

termination pay to, any employee of the Company, or (ii) take any action with
respect to the grant of any bonuses, salary increases, severance or termination
pay or with respect to any increase of benefits payable by the Company in effect
on the date hereof;

 

(d) Seller and the Company shall not adopt or amend any bonus, profit sharing,
compensation, stock option, pension, retirement, deferred compensation,
employment or other employee benefit plan, trust, fund or group arrangement for
the benefit or welfare of any employees or any bonus, profit sharing,
compensation, stock option, pension, retirement, deferred compensation,
employment or other employee benefit plan, agreement, trust, fund or
arrangements for the benefit or welfare of any member of the Executive Committee
of the Company;

 

(e) Seller and the Company shall not cancel or terminate the Company’s current
insurance policies or cause any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than the coverage under the
canceled, terminated or lapsed policies for substantially similar premiums are
in full force and effect;

 

(f) Seller and the Company shall use their best efforts to (i) preserve intact
the Company’s business organization and goodwill, keep available the services of
the Company’s Managing Member and employees as a group and maintain satisfactory
relationships with suppliers, distributors, customers and others having business
relationships with the Company; and (ii) notify Buyer of any governmental
Self-Regulatory Organization or third party complaints, enforcement actions,
investigations, proceedings, information or document requests or hearings (or
communications indicating that the same may be contemplated);

 

(g) Seller and the Company shall not change any of their methods of accounting
in effect at December 31, 2003, other than those required by GAAP;

 

(h) Seller and the Company shall not perform any act referenced by (or omit to
perform any act which omission is referenced by) the terms of Section 3.8
hereof, except for such acts that would not have a Material Adverse Effect; and

 

(i) Except as required by applicable law or regulation, the Company shall not
implement or adopt any change in its risk management policies, procedures or
practices, which, individually or in the aggregate with all such other changes,
would be material.

 

5.2 Access to Books and Records. Between the date hereof and the Closing Date,
subject to Section 6.5, Seller and the Company shall afford to Buyer and its
authorized representatives (the “Buyer Representatives”) access at all
reasonable times, upon reasonable notice and in a manner so as not to interfere
with the normal business operations of the Company, to the facilities, officers,
employees, products, processes, technology, business and financial records,
contracts, business plans, budget and projections and other information
regarding the Company as Buyer may reasonably request, and the work papers of
Goldstein Golub Kessler LLP, the Company’s independent accountants, and
otherwise provide such assistance as is reasonably requested by Buyer in order
that Buyer may have a full opportunity to make such investigation and evaluation
as it shall reasonably desire to make of the business and

 

     -23-    EXECUTION COPY



--------------------------------------------------------------------------------

affairs of the Company. In addition, Seller and the Company and their, officers,
managing members and directors and Executive Committee members shall cooperate
fully (including providing introductions where necessary) with Buyer to enable
Buyer to contact such third parties, including customers, prospective customers,
specifying agencies, vendors or suppliers of the Company, as Buyer deems
reasonably necessary.

 

5.3 Maintenance of Minimum Financial Targets for the Company. Between the date
hereof and the Closing Date, Seller and the Company shall operate the business
of the Company such that the Company shall maintain its regulatory net capital
in compliance at all times with applicable regulations.

 

5.4 Transfer of Assets and Liabilities.

 

(a) Within 5 business days after the date hereof, Seller and the Company shall
assign and transfer to the Company all of Seller’s right, title and interest in
and to the assets and liabilities listed on Section 5.4(a), and the Company
shall assume the assets and liabilities listed on Section 5.4(a), in each case,
by delivery and execution of an assignment and assumption agreement between
Seller and the Company, in form and substance satisfactory to Buyer.

 

(b) Seller and the Company and, where appropriate in the view of all parties,
Buyer, shall use their commercially reasonable efforts to obtain the consents or
approvals of the third parties to the contracts identified on Section 5.4(b)(i)
to the transfer of such contracts to the Company prior to the Closing, and
Seller and the Company shall obtain the consents or approvals of the third
parties to the contracts, if any, identified on Section 5.4(b)(ii) to the
transfer of such contracts to the Company prior to the Closing.

 

Article VI

Additional Agreements

 

6.1 Regulatory Filings.

 

(a) As promptly as practicable after the execution of this Agreement, Buyer,
Seller and the Company shall make or cause to be made all filings and
submissions under any Laws, including with the SEC pursuant to the Securities
Act of 1933, as amended and the Exchange Act or any comparable laws regulating
securities applicable to such party for the consummation of the transactions
contemplated herein. Seller (on behalf of itself and the Company) will
coordinate and cooperate with Buyer (or its affiliates) and Buyer will
coordinate and cooperate with Seller in exchanging such information necessary to
make such filings. Any cooperation provided by any party to the other parties
towards making the necessary filings and obtaining the necessary approvals shall
not derogate from or release such party from its obligations to make the
necessary filings and obtain the necessary approvals applicable to such party
for the consummation of the transactions contemplated herein.

 

(b) Seller and the Company shall prepare the Information Statement, file it with
the SEC under the Exchange Act as promptly as practicable after the execution of
this Agreement, and use all commercially reasonable efforts to have the
Information Statement cleared by the

 

     -24-    EXECUTION COPY



--------------------------------------------------------------------------------

SEC. Buyer shall promptly furnish to Seller and the Company all information
concerning Buyer that may be required or reasonably requested in connection with
any action contemplated by this Section 6.1(b). Buyer, Seller and the Company
shall cooperate with each other in the preparation of the Information Statement,
and Seller and the Company shall notify Buyer of the receipt of any comments of
the SEC with respect to the Information Statement and of any requests by the SEC
for any amendment or supplement thereto or for additional information and shall
provide to Buyer promptly copies of all correspondence between Seller, the
Company or any Representative of Seller or the Company and the SEC. Seller and
the Company shall give Buyer and its counsel a reasonable opportunity to review
the Information Statement prior to its being filed with the SEC and shall give
Buyer and its counsel a reasonable opportunity to review all amendments and
supplements to the Information Statement and all responses to requests for
additional information and replies to comments prior to their being filed with,
or sent to, the SEC. Each of Seller, the Company and Buyer agrees to use its
commercially reasonable efforts, after consultation with the other parties
hereto, to respond promptly to all such comments of and requests by the SEC. As
promptly as practicable after the Information Statement has been cleared by the
SEC, Seller shall mail the Information Statement to the stockholders of Seller.

 

6.2 Conditions. Each of Buyer, Seller and the Company shall take all
commercially reasonable actions necessary or desirable to comply promptly with
all legal requirements which may be imposed on such party with respect to the
Acquisition and will promptly cooperate with and furnish such information to any
other party hereto in connection with any such requirements imposed upon such
other party in connection with the Acquisition. Each party will take all
reasonable actions to obtain (and will cooperate with the other parties in
obtaining) any consent, authorization, order or approval of or any registration,
declaration or filing with, or an exemption by any Governmental Entity, or other
third party, required to be obtained or made by such party in connection with
the Acquisition or the taking of any action contemplated thereby or by this
Agreement, including all consents, waivers or approvals required under any
Contracts disclosed in Section 3.12 of the Disclosure Schedule; provided,
however, that Buyer shall not be required to agree to any divestiture by Buyer
or the Company or any of Buyer’s subsidiaries or affiliates shares of capital
stock or of any business, assets or property of Buyer or its subsidiaries or
affiliates or of the Company or its affiliates or the imposition of any material
limitation on the ability of any of them to conduct their business or to own or
exercise control of such assets, properties and stock.

 

6.3 No Negotiations.

 

(a) From and after the date of this Agreement until the earlier to occur of the
Closing Date or the date of termination of this Agreement in accordance with its
terms, Seller and the Company shall not, and each of Seller and the Company will
instruct their respective directors, officers, managing members, Executive
Committee members, employees, agents, representatives and affiliates, including
the Controlling Stockholders (collectively, “Representatives”), not to, directly
or indirectly: (i) encourage, initiate, solicit or take any other action
designed to, or which could reasonably be expected to, facilitate any inquiries
or the making of any proposal that constitutes or may reasonably be expected to
lead to, an Acquisition Proposal or the making, submission or announcement of,
any Acquisition Proposal, (ii) participate or engage in any discussions or
negotiations regarding, or furnish to any person any nonpublic information with
respect to, or take any other action to facilitate any inquiries or the making
of any proposal that

 

     -25-    EXECUTION COPY



--------------------------------------------------------------------------------

constitutes or may reasonably be expected to lead to, any Acquisition Proposal,
(iii) engage in discussions or otherwise cooperate with any person with respect
to any Acquisition Proposal, except to notify such person as to the existence of
these provisions, (iv) approve, endorse or recommend any Acquisition Proposal
with respect to it, or (v) enter into any letter of intent or similar document
or any agreement, commitment or understanding contemplating or otherwise
relating to any Acquisition Proposal or a transaction contemplated thereby;
provided, that so long as there has been no breach of this Section 6.3(a), the
Seller and the Company may, in response to an Acquisition Proposal that was not
solicited after the date hereof and otherwise in compliance with the obligations
under Section 6.3(b), participate in discussions or negotiations with, request
clarifications from, or furnish information to, any person which makes such
Acquisition Proposal if (A) such action is taken subject to a confidentiality
agreement containing customary terms and conditions, (B) Seller’s Board of
Directors reasonably determines in good faith, after consultation with outside
legal counsel (which may be its current outside legal counsel) and financial
advisor (which may be its current outside financial advisor), that such
Acquisition Proposal is, or could reasonably be expected to lead to, a Superior
Proposal and (C) Seller’s Board of Directors reasonably determines in good
faith, after consultation with outside legal counsel (which may be its current
outside legal counsel), that failure to take such actions would constitute a
breach of fiduciary duties under applicable Law. Seller and the Company shall
immediately terminate, and shall cause their Representatives to immediately
terminate, all discussions or negotiations, if any, with any third party with
respect to, or any that could reasonably be expected to lead to, an Acquisition
Proposal.

 

(b) In addition to the obligations set forth in Section 6.3(a), Seller and the
Company shall as promptly as practicable (and in any event within two (2)
business days) advise Buyer orally and in writing of any request for information
with respect to any Acquisition Proposal or of any Acquisition Proposal, or any
inquiry, proposal, discussions or negotiation with respect to any Acquisition
Proposal and the material terms and conditions of such request, Acquisition
Proposal, inquiry, proposal, discussion or negotiation. Seller and the Company
shall keep Parent reasonably informed of the status and material details
(including material amendments) with respect to the information previously
provided by Seller and the Company in connection with an Acquisition Proposal.

 

(c) For purposes of this Agreement, “Acquisition Proposal” means any offer or
proposal concerning any (i) merger, consolidation, business combination, or
similar transaction involving Seller or the Company, (ii) sale, lease or other
disposition directly or indirectly by merger, consolidation, business
combination, share exchange, joint venture, or otherwise of assets of Seller or
the Company representing 20% or more of the assets of Seller or the Company,
(iii) issuance, sale, or other disposition of (including by way of merger,
consolidation, business combination, share exchange, joint venture, or any
similar transaction) securities (or options, rights or warrants to purchase, or
securities convertible into or exchangeable for such securities) representing
20% or more of the voting power of Seller or the Company, (iv) transaction in
which any person shall acquire beneficial ownership, or the right to acquire
beneficial ownership or any group shall have been formed which beneficially owns
or has the right to acquire beneficial ownership of 20% or more of the
outstanding voting equity interests of Seller or the Company or (v) any
combination of the foregoing (other than the transactions contemplated by this
Agreement).

 

     -26-    EXECUTION COPY



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, “Superior Proposal” means a bona fide
written offer which is not solicited after the date hereof in violation of this
Agreement made by any person other than Buyer that (i) concerns an Acquisition
Proposal for more than 50% of the outstanding equity interests or assets of the
Company, (ii) is on terms which the Seller’s Board of Directors in good faith
concludes (following consultation with its financial advisors and outside legal
counsel) are more favorable to the Seller’s stockholders (in their capacities as
stockholders) from a financial point of view than the transactions contemplated
by this Agreement (including any revisions hereto), and (iii) is, in the good
faith judgment of Seller’s Board of Directors, reasonably likely to be financed
and completed on the terms proposed, taking into account the various legal,
financial and regulatory aspects of the proposal.

 

6.4 Employee Benefit Plans. Prior to Closing, Seller shall adopt resolutions
terminating Seller’s 401(k) Plan.

 

6.5 Confidentiality. After the Closing, Seller and each of its affiliates shall
hold in confidence all trade secrets and other confidential or proprietary
documents and information related to the Company’s business, and shall refrain
from disclosing or using any such confidential information other than for the
benefit of the Company. This obligation of confidentiality and non-use shall not
apply, or shall cease to apply, to such information which is in the public
domain as of the Closing Date or subsequently comes into the public domain
through a source other than Seller or any of their affiliates.

 

6.6 Notification of Certain Matters. The Company, Seller or Buyer, as the case
may be, shall promptly notify the others of (a) its obtaining of knowledge as to
the matters set forth in clauses (i), (ii) and (iii) below, or (b) the
occurrence, or failure to occur, of any event, which occurrence or failure to
occur would be likely to cause (i) any representation or warranty contained in
this Agreement to be untrue or inaccurate in any material respect at any time
from the date hereof to the Closing Date, (ii) any material failure of the
Company, Seller or Buyer, as the case may be, or of any officer, director,
employee or agent thereof, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement or (iii)
the institution of any claim, suit, action or proceeding arising out of or
related to the Acquisition or the transactions contemplated hereby; provided,
however, that no such notification shall affect the representations or
warranties of the parties or the conditions to the obligations of the parties
hereunder.

 

6.7 Nondisparagement. Seller will not take any action, directly or indirectly,
that is designed or intended to have the effect of discouraging any lessor,
licensor, customer, supplier or other business associate of the Company from
maintaining the same business relationships with each of the Company after the
Closing as it maintained with each of the Company prior to the Closing.

 

     -27-    EXECUTION COPY



--------------------------------------------------------------------------------

6.8 Litigation Support.

 

(a) In the event and for so long as Buyer or the Company is actively contesting
or defending against any litigation in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction existing or occurring on or
prior to the Closing Date involving the Company, Seller will use commercially
reasonable efforts to cooperate in the contest or defense, make available its
personnel and provide such testimony and access to its books and records as may
be necessary in connection with the contest or defense, all at the sole cost and
expense of Buyer.

 

(b) In the event and for so long as Seller is actively pursuing, contesting or
defending against any litigation or arbitration in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction existing or
occurring on or prior to the Closing Date involving the Company or the Seller,
the Buyer will use commercially reasonable efforts to make available the Key
Employees for consultation and such testimony and access to its books and
records as may be necessary in connection with the contest or defense, all at
the sole cost and expense of Seller.

 

6.9 Assignment of Confidentiality Agreements. Effective upon the Closing, Seller
will assign to the Company all of Seller’s right, title and interest in and to
any confidentiality agreements to which Seller or the agent of Seller may be a
party pertaining to the confidentiality of information pertaining to the
Company, the hiring of employees of the Company or other matters. Seller will
request the return or destruction of information covered by such agreements
within two business days of the date of this Agreement to the broadest extent
permitted by such confidentiality agreements.

 

6.10 Intercompany Contracts. All contracts and arrangements between the Company,
on the one hand, and Seller or any of its subsidiaries or affiliates (other than
the Company), on the other hand, which may remain in effect subsequent to the
Closing Date may be terminated at the option of Buyer at any time after the
Closing Date, at no liability to the Company.

 

6.11 Transaction Expenses. Prior to making any distributions to Stockholders of
the Purchase Price, Seller shall either pay or accrue on its balance sheet the
Company’s portion of the Company’s and its Members’ expenses incurred in
connection with the negotiation, execution and delivery of this Agreement and
all related documents and the consummation of the transactions contemplated
hereby.

 

6.12 Transfer Taxes. Seller shall pay in a timely manner all Taxes resulting
from or payable in connection with the sale of the Equity Interest pursuant to
this Agreement, regardless of the Person on whom such Taxes are imposed by
applicable Law.

 

6.13 COBRA Liability. Seller shall be responsible for all obligations, if any,
relating to group health plan continuation coverage pursuant to Section 4980B of
the Code and Sections 601 et. seq. of ERISA and any applicable regulations
(“COBRA”), including but not limited to providing COBRA notification and COBRA
continuation coverage with respect to all individuals covered under any group
health plan of the Seller or Company who have COBRA qualifying events on or
before Closing, other than the Covered Employees (the “Seller COBRA

 

     -28-    EXECUTION COPY



--------------------------------------------------------------------------------

Beneficiaries”) regardless of whether Seller continues to maintain a group
health plan after Closing. At Closing, Seller shall provide Buyer with evidence
that it: (i) has obtained insurance policies or secured such other arrangement
that will satisfy such COBRA obligations regardless of whether Seller is
subsequently liquidated, or (ii) has set aside in its liquidating trust
sufficient funds to satisfy such COBRA obligations after the Closing.
Notwithstanding the foregoing, Buyer shall be responsible for all COBRA
obligations with respect to the individuals listed in Section 6.13 of the
Disclosure Schedule (the “Covered Employees”). Seller shall indemnify in full
Buyer, the Company and their respective officers, managing member, directors,
members of the Executive Committee, employees, agents, members or stockholders
and subsidiaries (collectively, the “Buyer Indemnified Parties”) and hold them
harmless from and against any claim, demand, loss, liability, obligation,
deficiency, action, damage, expense or cost (including reasonable legal
expenses) (collectively “Losses”), which the Buyer Indemnified Parties may
suffer, sustain or become subject to, resulting from COBRA liability relating to
Seller COBRA Beneficiaries. Buyer shall indemnify Seller and its officers,
directors, employees, agents, stockholders and subsidiaries (collectively, the
“Seller Indemnified Parties”) and hold them harmless from and against any Losses
which the Seller Indemnified Parties may suffer, sustain or become subject to,
resulting from COBRA liability relating to the Covered Employees.

 

6.14 Insurance Coverages. Seller and the Company shall take all actions
necessary to ensure that Buyer (and the Company, after Closing) is named either
an additional insured or an additional beneficiary on all insurance policies
currently covering the business, operations, employees, officers and directors
of the Company.

 

6.15 Additional Funding.

 

In the event Seller provides written notice to Buyer that Seller requires
additional funding prior to the Closing, Buyer shall, within five (5) business
days of receipt of such written notice, provide additional funding to the Seller
up to $300,000 by wire transfer of immediately available funds (the “Interim
Funding”). The amount of Purchase Price shall be reduced dollar for dollar by
the amount of Interim Funding. Such Interim Funding shall be provided in the
form of promissory note delivered by Seller to Buyer on the date hereof.

 

Article VII

Conditions to Closing

 

7.1 Conditions to Obligations of Each Party to Effect the Acquisition. The
respective obligations of each party to this Agreement to effect the Acquisition
shall be subject to the satisfaction of each of the following conditions on or
before the Closing Date:

 

(a) No Injunctions or Restraints. No judgment, order, decree or Law entered,
enacted, promulgated, enforced or issued by any court or other Governmental
Entity of competent jurisdiction or other legal restraint or prohibition shall
be in effect (i) imposing or seeking to impose material sanctions, damages, or
liabilities directly arising out of the Acquisition on Buyer, Seller or the
Company or any of their respective officers or directors or managing member or
member of the Executive Committee; or (ii) preventing the consummation of the
Acquisition.

 

     -29-    EXECUTION COPY



--------------------------------------------------------------------------------

(b) Governmental and Self-Regulatory Action. No action or proceeding shall be
threatened, instituted or pending by any Governmental Entity or Self-Regulatory
Organization challenging or seeking to prevent or delay consummation of or
seeking to render unenforceable the Acquisition, asserting the illegality of the
Acquisition or any material provision of this Agreement or seeking material
damages in connection with the transactions contemplated hereby which continues
to be outstanding.

 

(c) Governmental and Self-Regulatory Consents. All consents, however expressed,
of Governmental Entities and Self-Regulatory Organizations, and all filings with
and notifications of Governmental Entities or Self-Regulatory Organizations
which regulate the business of the Company, or in which Buyer, Seller or the
Company is a member, necessary on the part of Buyer, Seller or the Company to
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and to permit the continued operation of the
businesses of Buyer, Seller or the Company without a Material Adverse Effect
with respect to the Company shall have been obtained or effected.

 

7.2 Additional Conditions to Buyer’s Obligations. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver (in Buyer’s sole discretion) of each of the following
conditions on or before the Closing Date:

 

(a) Representations and Warranties True and Correct. The representations and
warranties set forth in Article II and Article III hereof shall be true and
correct in all material respects at and as of the Closing Date as though then
made and as though the Closing Date had been substituted for the date of this
Agreement throughout such representations and warranties (without taking into
account any disclosures by Seller or the Company of discoveries, events or
occurrences arising on or after the date hereof), except (x) that any such
representation or warranty made as of a specified date (other than the date
hereof) shall only need to have been true on and as of such date; and (y) except
to the extent such failure to be true and correct (without giving effect to any
limitation as to materiality or material adverse effect set forth therein),
individually or in the aggregate, has not had, and is not reasonably likely to
have, a Material Adverse Effect;

 

(b) Covenants Performed. Seller and the Company shall have performed in all
material respects all of the covenants and agreements required to be performed
and complied with by them under this Agreement prior to the Closing; except that
failure to perform in full their covenants under Section 5.3 hereof shall
constitute a failure of this condition;

 

(c) No Injunctions or Restraints. No judgment, order, decree or Law entered,
enacted, promulgated, enforced or issued by any court or other Governmental
Entity of competent jurisdiction or other legal restraint or prohibition shall
be in effect (i) imposing or seeking to impose material limitations on the
ability of Buyer to acquire or hold or to exercise full rights of ownership of
any securities of the Company; (ii) imposing or seeking to impose material
limitations on the ability of Buyer or its affiliates to combine and operate the
business and assets of the Company; (iii) imposing or seeking to impose other
material sanctions, damages, or liabilities directly arising out of the
Acquisition on Buyer or any of its officers or

 

     -30-    EXECUTION COPY



--------------------------------------------------------------------------------

directors; or (iv) requiring or seeking to require divestiture by Buyer of any
portion of the business, assets or property of the Company or of Buyer;

 

(d) Consents Obtained. Seller and the Company shall have obtained, or caused to
be obtained, each consent and approval referred to in Sections 2.4, 3.5 and
5.4(b)(ii) hereof; provided that, their failure to obtain one or more of the
consents referenced in Section 5.4(b)(ii) hereof shall not constitute a failure
of this condition if the failure to obtain such consents, individually or in the
aggregate, would not cause a material disruption to the ongoing business of the
Company;

 

(e) No Material Adverse Change. Between the date of this Agreement and the
Closing Date, there shall not have occurred any Material Adverse Effect;
provided that, the Company’s continuing to operate at a monthly net operating
loss during such period that is less than or equal to the average monthly net
operating loss for the six-month period ending August 31, 2004, shall not, in
and of itself, constitute a Material Adverse Effect; and provided, further, that
the Company’s financial condition shall not be the basis for a Material Adverse
Effect so long as the Company complies with the covenant contained in Section
5.3;

 

(f) Delivery of Certain Documents by Seller. On the Closing Date, Seller shall
have delivered to Buyer all of the following:

 

(i) a certificate of the Chief Executive Officer and the Chief Financial Officer
of Seller, dated the Closing Date, stating that the conditions precedent set
forth in subsections (a) and (b) above have been satisfied;

 

(ii) copies of the third party and governmental consents and approvals referred
to in subsections (c) and (d) above and the Self-Regulatory Organization
consents referred to in Section 7.1(c) above;

 

(iii) a complete set of the Company’s corporate record books, equity transfer
records, corporate seal and other materials related to the Company’s corporate
administration;

 

(iv) Buyer shall have received the resignation in writing of the Managing Member
and members of the Executive Committee of the Company effective as of the
Closing Date and each such individual shall have waived any and all claims
against the Company as of the Closing Date;

 

(v) UCC-3 Termination Statements evidencing the release of the liens held by RGC
International Investors, LDC and OptiMark Innovations, Inc. against the Equity
Interest and the assets of the Company;

 

(vi) a properly executed certificate of Seller, in a form satisfactory to Buyer,
satisfying Buyer’s obligations under Treasury Regulation Section 1.1445-2(b)(2);
and

 

(vii) such other certificates, documents and instruments, including Tax
clearance certificates, as Buyer reasonably requests related to the transactions
contemplated hereby; and

 

     -31-    EXECUTION COPY



--------------------------------------------------------------------------------

(g) Termination of Intra-Company Agreements. Seller and the Company shall have
terminated all agreements among Seller and the Company, or the Company and any
other subsidiary of Seller, including that certain Services Agreement, dated as
of February 6, 2003, by and between Seller, Universal Trading Technologies
Corporation and the Company.

 

7.3 Additional Conditions to Seller’s Obligations. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver (in Seller’s sole discretion) of each of the following
conditions on or before the Closing Date:

 

(a) Representations and Warranties True and Correct. The representations and
warranties set forth in Article IV hereof will be true and correct in all
material respects at and as of the Closing as though then made and as though the
Closing Date had been substituted for the date of this Agreement throughout such
representations and warranties, except that any such representation or warranty
made as of a specified date (other than the date hereof) shall only need to have
been true on and as of such date;

 

(b) Covenants Performed. Buyer shall have performed in all material respects all
the covenants and agreements required to be performed by it under this Agreement
prior to the Closing;

 

(c) Consents Obtained. Buyer shall have obtained, or caused to be obtained, each
consent and approval referred to in Sections 4.5 hereof;

 

(d) Delivery of Certain Documents. On the Closing Date, Buyer will have
delivered to the Company:

 

(i) a certificate of an officer of Buyer dated the Closing Date, stating that
the conditions precedent set forth in subsections (a) and (b) above have been
satisfied;

 

(ii) copies of the Self-Regulatory Organization consents referred to in Section
7.1(c) above;

 

(iii) a UCC-3 Termination Statement evidencing the release of the lien held by
Buyer against certain assets of Seller;

 

(iv) satisfactory evidence of cancellation of the Promissory Note executed by
Seller in favor of Buyer on the date hereof; and

 

(v) such other certificates, documents and instruments as Seller may reasonably
require relating to the transactions contemplated hereby.

 

     -32-    EXECUTION COPY



--------------------------------------------------------------------------------

Article VIII

Termination

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by the mutual consent of Buyer and Seller (on behalf of itself and the
Company);

 

(b) by Buyer or Seller (on behalf of itself and the Company) if there has been a
material misrepresentation, breach of warranty or breach of covenant on the part
of the Company or Seller on the one hand, or Buyer, on the other, in the
representations, warranties and covenants set forth in this Agreement and such
material misrepresentation or breach of warranty or breach of covenant is not
cured by the breaching party within 30 days following the receipt by the
breaching party of a notice from the non-breaching party of any such breach; or

 

(c) by either Buyer or Seller (on behalf of itself and the Company) if the
transactions contemplated hereby have not been consummated by February 28, 2005;
provided, that, neither Buyer nor Seller will be entitled to terminate this
Agreement pursuant to this Section 8.1(c) if such party’s willful breach of this
Agreement has prevented the consummation of the transactions contemplated
hereby.

 

8.2 Effect of Termination. In the event of termination of this Agreement by
either Buyer or Seller as provided in Section 8.1 hereof, all provisions of this
Agreement shall terminate and there shall be no liability on the part of Buyer,
Seller or their respective stockholders, officers, or directors, except that:
(i) Sections 10.1 (press releases), 10.2 (expenses) and 10.11 (governing law)
hereof shall survive indefinitely, and (ii) the parties shall remain liable for
their willful or fraudulent breaches of this Agreement prior to the time of such
termination.

 

Article IX

Survival; Indemnification

 

9.1 Survival of Representations and Warranties. The representations and
warranties contained in Article II and Article III hereof shall not survive the
Closing. Notwithstanding the foregoing, nothing herein shall prevent any of the
parties hereto from bringing an action based upon allegations of fraud or other
intentional breach of an obligation of or with respect to the other parties in
connection with this Agreement.

 

Article X

Miscellaneous

 

10.1 Press Releases and Announcements. Except as otherwise required by Law or
the rules of any applicable securities exchange or NYSE, so long as this
Agreement is in effect, Buyer, Seller and the Company will not, and will not
permit any of their respective affiliates or representatives to, issue or cause
the publication of any press release or make any other public announcement with
respect to the transactions contemplated by this Agreement without the consent
of the other party, which consent shall not be unreasonably withheld or delayed.
Buyer and Seller will cooperate with each other in the development and
distribution of all press releases and other public announcements with respect
to this Agreement and the transactions

 

     -33-    EXECUTION COPY



--------------------------------------------------------------------------------

contemplated hereby, and will furnish the other with drafts of any such releases
and announcements as far in advance as possible.

 

10.2 Expenses. Each party will pay all expenses incurred by such party in
connection with the transactions contemplated hereunder, including without
limitation legal, accounting, investment banking and consulting fees and
expenses (“Third Party Expenses”) incurred in negotiating, executing and
delivering this Agreement and the related documents (whether the transactions
contemplated hereunder are consummated or not). The parties agree that all Third
Party Expenses incurred by or on behalf of the Company shall be born by Seller,
not the Company. Notwithstanding the foregoing, at the Closing, Buyer shall pay
to Seller the amount of $40,000 in reimbursement of Third Party Expenses
incurred by Seller in connection herewith.

 

10.3 Amendment and Waiver. This Agreement may not be amended or waived except in
a writing executed by the party against which such amendment or waiver is sought
to be enforced. No course of dealing between or among any Persons having any
interest in this Agreement will be deemed effective to modify or amend any part
of this Agreement or any rights or obligations of any Person under or by reason
of this Agreement.

 

10.4 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand (with written confirmation of receipt), (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested),
(iii) five business days after being mailed, if sent by first class mail, return
receipt requested, or (iv) when receipt is acknowledged by an affirmative act of
the party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and communications to
the parties will, unless another address is specified in writing, be sent to the
address indicated below:

 

Notices to Buyer:

   with a copy (which shall not constitute notice) to:

Piper Jaffray Companies

   Dorsey & Whitney LLP

800 Nicollet Mall

   50 South Sixth Street

Minneapolis, Minnesota 55402

   Minneapolis, Minnesota 55402

Attention: James L. Chosy

   Attention: Robert A. Rosenbaum

Fax: 612-303-1772

   Fax: (612) 340-7800

Notices to Seller

and the Company:

   with a copy (which shall not constitute notice) to:

Vie Financial Group, Inc.

   Wilmer Cutler Pickering Hale and Dorr LLP

1114 Avenue of the Americas

   1600 Tysons Boulevard

New York, New York 10036

   Suite 1600

Attention: Dean Stamos

   McLean, Virginia 22102

Fax: (212) 575-8295

   Attention: Gregory J. Ewald      Fax: (703) 251-9797

 

     -34-    EXECUTION COPY



--------------------------------------------------------------------------------

10.5 Interpretation. The language used in this Agreement and the other
agreements contemplated hereby shall be deemed to be the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against any party. The table of contents and headings of articles and
sections herein are for convenience of reference, do not constitute a part of
this Agreement, and shall not be deemed to limit or affect any of the provisions
hereof. For all purposes of and under this Agreement, the words “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.” As used in this Agreement, “Person”
means any individual, corporation, limited liability company, limited or general
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity; “knowledge” means the actual
knowledge of any executive officer of the applicable party or any of its
subsidiaries, as such knowledge has been obtained in the normal conduct of the
business and including such knowledge as a reasonably prudent person in such
position would have obtained upon the exercise of reasonable diligence; and all
amounts shall be deemed to be stated in U.S. dollars, unless specifically
referenced otherwise.

 

10.6 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any person or entity that is not a party or permitted assignee of a
party to this Agreement.

 

10.7 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

10.8 Complete Agreement. This Agreement (together with the Disclosure Schedule
and the other documents delivered pursuant hereto or contemplated hereby) and
the Confidentiality Agreement, dated as of June 10, 2004, by and between the
Buyer and the Seller contain the complete agreement between the parties and
supersede any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related to the subject matter
hereof in any way.

 

10.9 Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned by any party
hereto without the prior written consent of the other parties hereto.

 

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same instrument. A
facsimile signature will be considered an original signature.

 

10.11 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

     -35-    EXECUTION COPY



--------------------------------------------------------------------------------

10.12 Submission to Jurisdiction. Each of parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by the other party hereto
or its successors or assigns may be brought and determined in the Chancery or
other Courts of the State of Delaware, and each of parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
to its property, generally and unconditionally, to the nonexclusive jurisdiction
of the aforesaid courts.

 

10.13 Waiver of Jury Trial. EACH OF BUYER, SELLER AND THE COMPANY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER, SELLER AND THE COMPANY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

10.14 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

[REMAINDER OF PAGE LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

     -36-    EXECUTION COPY



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.

 

PIPER JAFFRAY COMPANIES

By:

 

/s/    Thomas P. Schnettler

   

Name:

 

Thomas P. Schnettler

   

Title:

  Managing Director and Head of Equities and Investment Banking

 

VIE FINANCIAL GROUP, INC.

By:

 

/s/    Dean Stamos

   

Name:

 

Dean Stamos

   

Title:

  Chief Executive Officer

 

VIE SECURITIES, LLC

By:

 

/s/    Dean Stamos

   

Name:

 

Dean Stamos

   

Title:

  Managing Member

 

          SIGNATURE PAGE TO PURCHASE AGREEMENT